United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1794
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Max Bolden

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                             Submitted: March 6, 2017
                              Filed: March 16, 2017
                                  [Unpublished]
                                  ____________

Before BENTON, BEAM, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Max Bolden appeals his sentence–nine months' imprisonment to be followed
by five years of supervised release–following the district court's1 revocation of his

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
supervised release. Bolden contends the nine-month sentence was substantively
unreasonable because the district court did not consider the mitigating factors that
Bolden suggested at sentencing. Bolden's advisory Guidelines range was six to
twelve months in prison, and an additional period of supervised release could be
imposed for any term of years to life. Bolden does not challenge the revocation itself
and in fact admitted to each of the violations. Nor does Bolden appear to challenge
the five-year period of supervised release.

       A review of the Bureau of Prisons records indicates that Bolden has served his
nine-month term and has been released. Because Bolden does not expressly
challenge the revocation itself, or the reasonableness of the period of supervised
release, his appeal is likely moot because he has been released from custody. United
States v. Aden, 830 F.3d 812, 816 (8th Cir. 2016). However, to the extent Bolden's
brief can be read to additionally include a challenge to the five-year period of
supervised release, we find that the district court did not abuse its discretion in
imposing the current sentence. The record indicates that the district court considered
Bolden's mitigation arguments and in fact engaged in a lengthy colloquy with Bolden
wherein the court determined that Bolden had not accepted responsibility for his
violations. Further, Bolden's penchant for violating the conditions of supervised
release by drinking alcohol, taking illegal drugs, and missing required urine testing
indicated a need for another lengthy period of supervised release following Bolden's
discharge from custody. The within-Guidelines-range sentence ultimately imposed
by the district court was eminently reasonable. United States v. Boelter, 806 F.3d
1134, 1136 (8th Cir. 2015) (reasonableness standard of review). We affirm.
                         ______________________________




                                         -2-